Citation Nr: 0517346	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran had a personal hearing with the undersigned Judge 
at the RO in May 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD was denied, because, among other reasons, the evidence 
of record fails to demonstrate that the veteran is a combat 
veteran, and, as such, the veteran's claimed in-service 
stressors lack the requisite corroboration.

A records request to the National Personnel Records Center in 
October 2002 was unable to locate the veteran's military 
personnel records; and a review of the veteran's file failed 
to prove that he engaged in combat while in Vietnam.  He was 
awarded both the Vietnam Campaign medal and the Vietnam 
Service Medal with one campaign star, but neither medal is 
specifically awarded for combat, and, thus, neither medal 
proves that the veteran engaged in combat.  The veteran also 
received a presidential unit citation, which is also not 
indicative of individual combat. 

At his hearing before the Board in May 2002, the veteran 
testified to several stressors while in Vietnam.  Of the many 
alleged stressors cited by the veteran, two appear to be 
potentially verifiable with additional assistance from the 
veteran.


The first incident was a racially motivated personal attack, 
which the veteran claims was perpetrated upon him by two 
other soldiers in Helicopter Light Attack Squadron-3, 
Detachment 5.  The veteran indicated that he broke the nose 
of one assailant and put the other assailant in the hospital, 
but the veteran's service medical records (SMRs) fail to show 
that the veteran received any medical treatment himself 
stemming from any fight.  On the first page of a statement in 
support of claim dated March 15, 2004, the veteran identified 
several individuals involved in the claimed stressor 
incidents, including his attackers -- two Petty Officers, one 
from Kentucky and the other Tennessee -- but it is not clear 
whether these names are the soldiers' first names, last 
names, or even nicknames.  The veteran also mentioned that 
there was a fourth soldier present at the fight, but the 
record does not contain any statement from this person.  The 
veteran also testified that he does not remember the specific 
date of the incident.  A review of the veteran's SMRs 
indicates that he was assigned to this squadron from at least 
May 1968 to April 1969.  However, in order to make a records 
search possible, the veteran must provide a date range of no 
more than three months during this period.

The second incident involved the accidental killing of a 
Vietnamese soldier by the veteran while he was assigned to 
Helicopter Light Attack Squadron-3, Detachment 4.  The 
veteran indicated that the incident occurred during the Tet 
offensive in 1969, when he was assigned to a helicopter with 
the call sign of "sea wolf 42."  The veteran was on a 
mission as a helicopter gunner and under instructions to 
shoot any sampans he saw.  However, after shooting a sampan, 
there was a radio signal from the American advisor to break 
off the engagement, because one of his men had just been 
shot.  The veteran reports that the helicopter landed and 
picked up the wounded Vietnamese man, but the man died on the 
way to the hospital.  

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims found that corroboration of every detail 
of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The Board notes that the veteran has been requested in July 
1999 and October 2002 to provide detailed stressor 
information and that, so far, he has been unable to provide 
information of sufficient detail to permit verification of 
his reported stressors.  Nonetheless, the Board notes that 
the veteran should be given another opportunity to provide 
specific additional information that would present a better 
chance of verifying one or more of his alleged in-service 
stressors.

Accordingly, for the purpose of verifying the veteran's 
alleged in-service stressors, this case is REMANDED to the RO 
via the AMC for the following action:

1.  Give the veteran another opportunity 
to provide additional details about his 
alleged stressors.  Advise him that he 
should provide a three-month period in 
which to search for information about 
each stressor incident.  Also, if 
possible, he should provide specific 
names, first name and last name, of the 
individuals who were present during the 
incidents.  Let him know that he can 
submit statements from fellow service 
members or others who witnessed or knew 
of the incidents, or who can confirm the 
veteran's proximity to the incidents.

2.  If, and only if, the veteran provides 
information that is sufficiently 
specific, attempt to verify the veteran's 
alleged in-service stressors.  If 
sufficient information is obtained, 
attempt to ascertain whether either named 
assailant was hospitalized during the 
timeframe provided by the veteran. 

If the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) is 
not contacted, the reason for this (e.g., 
insufficient stressor information) should 
be documented in the claims folder.

3. Once the above development is 
completed, and if and only if the 
development verifies a stressor or 
stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:


a.  Review the veteran's medical history 
and the information concerning any 
verified stressors.

b.  Integrate previous psychiatric 
findings and diagnoses (including any 
contained in medical records associated 
with the claims file) with current 
findings to determine the correct 
diagnosis of the veteran's psychiatric 
disorder, if any, and to determine if any 
disorder identified is related to the 
veteran's military service.

c.  Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation.

d.  Make any diagnosis in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV); indicating 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can be 
related to a verified stressor.

e.  Provide a report, which includes 
complete rationales for all conclusions 
reached.

4. After the development of the claim has 
been completed, the RO should again 
review the record and readjudicate the 
claim for service connection for PTSD. If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




